ENB FINANCIAL CORP



 

Exhibit 10.2

 

ENB FINANCIAL CORP

 

2011 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of ENB Financial Corp’s 2011 Employee
Stock Purchase Plan.

 

1. Purpose. The purpose of the Plan is to provide employees of the Corporation
and Designated Subsidiaries with an opportunity to purchase Common Stock of the
Corporation. It is the intention of the Corporation to have the Plan qualify as
an “Employee Stock Purchase Plan” under Section 423 of the Internal Revenue
Code. The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Internal Revenue Code.

 

2. Definitions.

 

(a) “Board” means the Board of Directors of the Corporation.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

(c) “Common Stock” means the Common Stock of the Corporation.

 

(d) “Compensation” means total cash compensation received by an Employee from
the Corporation or a Designated Subsidiary. By way of illustration, but not
limitation, Compensation includes regular compensation such as salary, wages,
overtime, shift differentials, bonuses, commissions and incentive compensation,
but excludes relocation, expense reimbursements, tuition or other reimbursements
and income realized as a result of participation in any stock option, stock
purchase, or similar plan of the Corporation or any Designated Subsidiary.

 

(e) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; or (iii) any other leave of absence approved by the Administrator,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or law,
or unless provided otherwise pursuant to corporate policy adopted from time to
time.

 

(f) “Contributions” means all amounts credited to the account of a participant
pursuant to the Plan.

 

(g) “Corporate Transaction” means a sale of all or substantially all of the
Corporation’s assets, or a merger, consolidation or other capital reorganization
of the Corporation with or into another corporation, or any other transaction or
series of related transactions in which the Corporation’s shareholders
immediately prior thereto own less than 50% of the voting stock of the
Corporation (or its successor or parent) immediately thereafter.

 

(h) “Corporation” means ENB Financial Corp.

 

(i) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan; provided however that the Board shall only have the discretion to
designate Subsidiaries if the issuance of options to such Subsidiary’s Employees
pursuant to the Plan would not cause the Corporation to incur adverse accounting
charges.

 

(j) “Employee” means any person, including an Officer, who is considered an
Employee for tax purposes and who is customarily employed for at least twenty
(20) hours per week and more than five (5) months in a calendar year by the
Corporation or Designated Subsidiaries.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.

 

(l) “Offering Date” means the first business day of each Offering Period of the
Plan.

 





121

ENB FINANCIAL CORP





 



 

(m) “Offering Period” means a period of six (6) months commencing on January 1
and July 1 of each year, except for the first Offering Period as set forth in
Section 4(a).

 

(n) “Officer” means a person who is an officer of the Corporation or a
Designated Subsidiary within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

(o) “Plan” means this 2011 Employee Stock Purchase Plan.

 

(p) “Purchase Date” means the last day of each Purchase Period of the Plan.

 

(q) “Purchase Period” means a period of three (3) months within an Offering
Period, except for the Purchase Periods in the first Offering Period as set
forth in Section 4(b) or as defined elsewhere in the plan.

 

(r) “Purchase Price” means with respect to a Purchase Period an amount equal to
90% of the Fair Market Value (as defined in Section 7(b) below) of a Share of
Common Stock on the Purchase Date; provided, however, that in the event (i) of
any increase in the number of Shares available for issuance under the Plan as a
result of a shareholder-approved amendment to the Plan, and (ii) all or a
portion of such additional Shares are to be issued with respect to one or more
Offering Periods that are underway at the time of such increase (“Additional
Shares”), and (iii) the Fair Market Value of a Share of Common Stock on the date
of such increase (the “Approval Date Fair Market Value”) is higher than the Fair
Market Value on the Offering Date for any such Offering Period, then in such
instance the Purchase Price with respect to Additional Shares shall be 90% of
the Approval Date Fair Market Value or the Fair Market Value of a Share of
Common Stock on the Purchase Date, whichever is lower.

 

(s) “Share” means a share or fractional share of Common Stock, as adjusted in
accordance with Section 19 of the Plan.

 

(t) “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Corporation or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Corporation or a Subsidiary.

 

3. Eligibility.

 

(a) Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code; provided however that eligible Employees may not
participate in more than one Offering Period at a time.

 

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Corporation and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Corporation or of any subsidiary of the Corporation, or (ii) if
such option would permit his or her rights to purchase stock under all employee
stock purchase plans (described in Section 423 of the Code) of the Corporation
and its Subsidiaries to accrue at a rate that exceeds Twenty-Five Thousand
Dollars ($25,000) of the Fair Market Value (as defined in Section 7(b) below) of
such stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

 

4. Offering Periods and Purchase Periods.

 

(a) Offering Periods. The Plan shall be generally implemented by a series of
Offering Periods of six (6) months’ duration, with new Offering Periods (other
than the first Offering Period) commencing on or about January 1 and July 1 of
each year (or at such other time or times as may be determined by the Board of
Directors). The first Offering Period shall commence on July 1, 2011 (the
“Initial Offering Date”) and continue until December 31, 2011. The Plan shall
continue until terminated in accordance with Section 20 hereof. The Board shall
have the power to change the duration and/or the frequency of Offering Periods
with respect to future offerings without shareholder approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected.

 

(b) Purchase Periods. Each Offering Period may generally consist of two (2)
consecutive purchase periods of three (3) months. A Purchase Period commencing
on January 1 shall end on the next March 31. A Purchase Period

122

ENB FINANCIAL CORP

commencing on April 1 shall end on the next June 30. The first Purchase Period
of the first Offering Period shall commence on July 1, 2011 and shall end on
September 30, 2011. The Board shall have the power to change the duration and/or
frequency of Purchase Periods with respect to future purchases without
shareholder approval if such change is announced at least ten (10) days prior to
the scheduled beginning of the first Purchase Period to be affected.

 

5. Participation.

 

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Corporation and filing it
with the Corporation or the stock brokerage or other financial services firm
designated by the Corporation (the “Designated Broker”) prior to the applicable
Offering Date, unless a later time for filing the subscription agreement is set
by the Board for all eligible Employees with respect to a given Offering Period.
The subscription agreement shall set forth the percentage of the participant’s
Compensation (subject to Section 6(a) below) to be paid as Contributions
pursuant to the Plan.

 

(b) Mandatory payroll deductions shall commence on the first full payroll
following the Offering Date and shall end on the last payroll paid on or prior
to the last Purchase Period of the Offering Period to which the subscription
agreement is applicable, unless sooner terminated by the participant as provided
in Section 10.

 

6. Method of Payment of Contributions.

 

(a) Mandatory payroll deductions shall be made on each payday during the
Offering Period in whole percentage amounts not less than zero percent (0%) and
not more than twenty percent (20%) (or such other percentage as the Board may
establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.

 

(b) A participant may discontinue participation in the Plan as provided in
Section 10, or, unless otherwise provided by the Plan administrator, on one
occasion during a Purchase Period increase and on one occasion during a Purchase
Period decrease the rate of Contributions with respect to the ongoing Offering
Period by completing and filing with the Corporation a new subscription
agreement authorizing a change in the payroll deduction rate. The change in rate
shall be effective as of the beginning of the next calendar month following the
date of filing of the new subscription agreement, if the agreement is filed at
least ten (10) business days prior to such date and, if not, as of the beginning
of the next succeeding calendar month.

 

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased during any Offering Period scheduled to end during
the current calendar year to 0%. Payroll deductions shall re-commence at the
rate provided in such participant’s subscription agreement at the beginning of
the first Offering Period that is scheduled to end in the next calendar year,
unless terminated by the participant as provided in Section 10.

 

7. Grant of Option.

 

(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of Shares of the Corporation’s Common Stock
determined by dividing such Employee’s Contributions retained in his account and
accumulated, by the applicable Purchase Price; provided however that the maximum
number of Shares an Employee may purchase during the calendar year shall be
2,500 Shares (subject to any adjustment pursuant to Section 19 below), and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 13.

 

(b) The fair market value of the Corporation’s Common Stock on a given date (the
“Fair Market Value”) shall be determined by one of the following methods. If the
Corporation’s Common Stock is traded on a national securities exchange including
The Nasdaq Stock Market, LLC, the Fair Market Value shall be the last reported
sale price on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported. If the Common Stock is not
traded on such exchange or market, the Fair Market Value shall be the average of
the high and low sale prices per share on the relevant date or the latest
preceding date upon which a sale was reported as reported by the applicable
customary reporting service or market (including the Over-the-Counter Bulletin
Board). If the Common Stock is not traded in a public market or subject to
reported transactions as set forth above, or if the Board determines that the
results of the above methodology is not an accurate reflection of the Fair
Market Value, the Fair Market Value per share shall be determined by the Board
using a method consistent with Section 423 of the Code and regulations
thereunder.

 

123

ENB FINANCIAL CORP

 



8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of Shares will be exercised
automatically on each Purchase Date of an Offering Period, and the maximum
number of Shares, including fractional shares computed to four decimal places,
subject to the option will be purchased at the applicable Purchase Price with
the accumulated Contributions in his or her account. All Contributions will be
used for the purchase of shares and all participant account balances will be
$0.00 following the purchase. In the event a participant withdraws from the plan
pursuant to Section 10 below, any accumulated Contributions and Shares of Common
Stock in a participant’s account after his withdrawal from the Plan shall be
returned to the participant within ten (10) days after receipt of notice. The
Shares purchased upon exercise of an option hereunder shall be deemed to be
transferred to the participant on the Purchase Date. During his or her lifetime,
a participant’s option to purchase Shares hereunder is exercisable only by him
or her.

 

9. Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the number of Shares purchased by each participant upon
exercise of his or her option shall be deposited into an account established in
the participant’s name with the Designated Broker. Shares will not be sent to
Plan participants, in certificate, unless they elect to withdraw those shares
pursuant to Section 10 of the Plan.

 

10. Voluntary Withdrawal; Termination of Employment.

 

(a) A participant may withdraw all (but not less than all) the Contributions
credited to his or her account under the Plan at any time prior to each Purchase
Date by giving written notice to the Corporation or the Designated Broker, as
directed by the Corporation, provided that the holding periods of Section 13(d)
have been met. Unless a participant requests that Shares credited to his or her
account be issued in certificate form and cash be issued for any fractional
shares, all of the participant’s Contributions and Shares credited to his or her
account will be automatically enrolled in the Corporation’s dividend
reinvestment and stock purchase plan and his or her option for the current
period will be automatically terminated, and no further Contributions for the
purchase of Shares will be made during the Offering Period. If a participant
requests certificates be issued for his or her Shares, any fractional interest
withdrawn will be liquidated by the Designated Broker on the basis of the then
current Fair Market Value of the Corporation’s Common Stock and a check issued
for the proceeds thereof. In no case will certificates representing a fractional
interest be issued.

 

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 15, and his or her option will be automatically
terminated.

 

(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Corporation or a Designated Subsidiary for at least twenty (20) hours per
week during the Offering Period in which the employee is a participant, he or
she will be deemed to have elected to withdraw from the Plan and the
Contributions credited to his or her account will be returned to him or her and
his or her option terminated.

 

(d) A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan that may hereafter be adopted by the Corporation.

 

11. Automatic Withdrawal. There shall be no automatic withdrawal from the plan
unless authorized by the Board or by the Plan.

 

12. Interest. No interest shall accrue on the Contributions of a participant in
the Plan.

 

13. Stock.

 

(a) Subject to adjustment as provided in Section 19, the maximum number of
Shares which shall be made available for sale under the Plan is 140,000 Shares.
If the Board determines that, on a given Purchase Date, the number of shares
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Offering Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Purchase Date, the Board may in its
sole discretion provide (x) that the Corporation shall make a pro rata
allocation of the Shares of Common Stock available for purchase on such Offering
Date or Purchase Date, as applicable, in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable

 

124

ENB FINANCIAL CORP

 

 

among all participants exercising options to purchase Common Stock on such
Purchase Date, and continue all Offering Periods then in effect, or (y) that the
Corporation shall make a pro rata allocation of the shares available for
purchase on such Offering Date or Purchase Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Purchase Date, and terminate any or all Offering Periods then in
effect pursuant to Section 20 below. The Corporation may make pro rata
allocation of the Shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional Shares for issuance under the Plan by the
Corporation’s shareholders subsequent to such Offering Date. 

 

 (b) The participant shall have no interest or voting right in Shares covered by
his or her option until such option has been exercised.

 

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

 

(d) The participant agrees not to sell any Share unless that Share has been
issued and held at least twelve (12) consecutive months after the applicable
purchase date, unless so authorized by the Board or a committee named by the
Board pursuant to Section 14 below.

 

14. Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.

 

15. Designation of Beneficiary.

 

(a) A participant may designate a beneficiary who is to receive any Shares and
cash, if any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him or her of such Shares and cash. In addition, a participant may
designate a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Purchase Date of an Offering Period. If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective. Beneficiary designations under this Section
15(a) shall be made as directed by the Corporation.

 

(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Corporation
shall deliver upon written request within a commercially reasonable time such
Shares and/or cash to the executor or administrator of the estate of the
participant, or if no such executor or administrator has been appointed (to the
knowledge of the Corporation), the Corporation, in its discretion, may deliver
upon written request within a commercially reasonable time such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Corporation,
then to such other person as the Corporation may designate.

 

16. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 15) by the participant. Any such disposition in
contravention of this Section will be without effect.

 

17. Use of Funds. All Contributions received or held by the Corporation under
the Plan may be used by the Corporation for any corporate purpose, and the
Corporation shall not be obligated to segregate such Contributions.

 

18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be provided to participating Employees by the
Corporation or the Designated Broker at least annually, which statements will
set forth the amounts of Contributions, the per Share Purchase Price, the number
of Shares purchased and the remaining cash balance, if any.

 

19. Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a) Adjustment. Subject to any required action by the shareholders of the
Corporation, the number of Shares covered by each option under the Plan that has
not yet been exercised and the number of Shares that have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), as well as the maximum number of shares of Common Stock that
may be purchased by a participant in a Purchase Period, the number of shares of
Common Stock set forth in Section 13(a)(i) above, and the price per Share of
Common Stock covered by each option under the Plan that has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of

 

125

ENB FINANCIAL CORP

 



 

issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock (including any such change
in the number of Shares of Common Stock effected in connection with a change in
domicile of the Corporation), or any other increase or decrease in the number of
Shares effected without receipt of consideration by the Corporation; provided
however that conversion of any convertible securities of the Corporation shall
not be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Corporation of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an option.  

 

(b) Corporate Transactions. In the event of a dissolution or liquidation of the
Corporation, any Purchase Period and Offering Period then in progress will
terminate immediately prior to the consummation of such action, unless otherwise
provided by the Board. In the event of a Corporate Transaction, each option
outstanding under the Plan shall be assumed or an equivalent option shall be
substituted by the successor corporation or a parent or Subsidiary of such
successor corporation. In the event that the successor corporation refuses to
assume or substitute for outstanding options, each Purchase Period and Offering
Period then in progress shall be shortened and a new Purchase Date shall be set
(the “New Purchase Date”), as of which date any Purchase Period and Offering
Period then in progress will terminate. The New Purchase Date shall be on or
before the date of consummation of the transaction and the Board shall notify
each participant in writing, at least ten (10) days prior to the New Purchase
Date, that the Purchase Date for his or her option has been changed to the New
Purchase Date and that his or her option will be exercised automatically on the
New Purchase Date, unless prior to such date he or she has withdrawn from the
Offering Period as provided in Section 10. For purposes of this Section 19, an
option granted under the Plan shall be deemed to be assumed, without limitation,
if, at the time of issuance of the stock or other consideration upon a Corporate
Transaction, each holder of an option under the Plan would be entitled to
receive upon exercise of the option the same number and kind of shares of stock
or the same amount of property, cash or securities as such holder would have
been entitled to receive upon the occurrence of the transaction if the holder
had been, immediately prior to the transaction, the holder of the number of
Shares of Common Stock covered by the option at such time (after giving effect
to any adjustments in the number of Shares covered by the option as provided for
in this Section 19); provided however that if the consideration received in the
transaction is not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock in the transaction.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Share of
Common Stock covered by each outstanding option, in the event that the
Corporation effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of Shares of its outstanding Common
Stock, and in the event of the Corporation being consolidated with or merged
into any other corporation.

 

20. Amendment or Termination.

 

(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 19, no such termination of the Plan may affect
options previously granted, provided that the Plan or an Offering Period may be
terminated by the Board on a Purchase Date or by the Board’s setting a new
Purchase Date with respect to an Offering Period and Purchase Period then in
progress if the Board determines that termination of the Plan and/or the
Offering Period is in the best interests of the Corporation and the shareholders
or if continuation of the Plan and/or the Offering Period would cause the
Corporation to incur adverse accounting charges as a result of a change after
the effective date of the Plan in the generally accepted accounting rules
applicable to the Plan. Except as provided in Section 19 and in this Section 20,
no amendment to the Plan shall make any change in any option previously granted
that adversely affects the rights of any participant. In addition, to the extent
necessary to comply with Rule 16b-3 under the Exchange Act, or under Section 423
of the Code (or any successor rule or provision or any applicable law or
regulation), the Corporation shall obtain shareholder approval in such a manner
and to such a degree as so required.

 

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to change the Offering Periods and Purchase
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Corporation’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable that are consistent with the Plan.

 

126

ENB FINANCIAL CORP

 



21. Notices. All notices or other communications by a participant to the
Corporation under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Corporation at the
location, or by the person, designated by the Corporation for the receipt
thereof.

 

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such Shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Corporation with respect to such compliance.

 

As a condition to the exercise of an option, the Corporation may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Corporation, such a representation is required by any of the
applicable provisions of law.

 

23. Term of Plan; Effective Date. The Plan became effective June 1, 2011. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 20.

 

24. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, and such options shall contain, and
the Shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 



127

ENB FINANCIAL CORP

 

ENB FINANCIAL CORP

 

2011 EMPLOYEE STOCK PURCHASE PLAN

PROGRAM SUBSCRIPTION AGREEMENT

 

New Election ______         

Change of Election ______         

Personal Information Change                

 

1. I, __________________________, hereby elect to participate in the ENB
Financial Corp 2011 Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of ENB Financial Corp’s Common Stock in accordance with this
Subscription Agreement and the Plan. I will continue to be enrolled in the Plan
until I voluntarily withdraw or am withdrawn from the Plan.

 

2. I elect to have Contributions in the amount of ______% of my Compensation, as
those terms are defined in the Plan, applied to this purchase. I understand that
this amount is limited to whole percentages and cannot be less than 0% and not
more than 20% of my Compensation during the Offering Period. I also understand
that I cannot purchase more than 2,500 Shares during any calendar year under the
Plan.

 

3. I hereby authorize payroll deductions from each pay during the Offering
Period at the rate stated in Item 2 above. I understand that all payroll
deductions made by me shall be credited to my account under the Plan and that I
may not make any additional payments into such account. I understand that all
payments made by me shall be accumulated for the purchase of whole and
fractional shares to four decimal places of Common Stock at the applicable
purchase price determined in accordance with the Plan. I further understand
that, except as otherwise set forth in the Plan, shares will be purchased for me
automatically on the Purchase Date of each Offering Period unless I otherwise
withdraw from the Plan by giving written notice to the Corporation for such
purpose pursuant to the terms and conditions of the plan.

 

4. I understand that I may discontinue my participation in the Plan at any time
prior to the Purchase Date as provided in Section 10 of the Plan. I also
understand that, unless otherwise provided by the Plan administrator, I can
increase or decrease the rate of my Contributions on one occasion only with
respect to each rate change during any Purchase Period by completing and filing
a new Subscription Agreement. Such increase or decrease taking effect the first
pay of the next calendar month following the date of filing of the new
Subscription Agreement, provided the Agreement is filed at least ten (10)
business days prior to such date, and if not, as of the beginning of the next
month. Further, I may change the percentage of deductions for future Offering
Periods by filing a new Subscription Agreement, and any such change will be
effective as of the beginning of the next Offering Period. In addition, I
acknowledge that, unless I discontinue my participation in the Plan as provided
in Section 10 of the Plan, my election will continue to be effective for each
successive Offering Period.

 

5. I have received a copy of the ENB Financial Corp’s most recent Plan
description and a copy of the complete “ENB Financial Corp 2011 Employee Stock
Purchase Plan.” I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

 

6. I understand that Shares purchased for me under the Plan can be:

 

• Issued Solely in the name of me, the Employee, OR

 



128

ENB FINANCIAL CORP

 

• Issued jointly in the names of me, the Employee and my Spouse (cannot be
issued to non-spouse).

 

  Employee First, Middle and Last Name (required)          
_____________________________________    Relationship:     Self/Employee        
  Spouse First, Middle and Last Name (complete only if you want joint issuance
of Shares)           _____________________________________    Relationship:    
Spouse

 

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and Shares due to me under the Plan:

 

NAME: (Please print)     (First) (Middle) (Last)        
 _____________________________________    (Relationship) (Address)              
 

 

7. I understand that if I dispose of any Shares received by me pursuant to the
Plan within two years after the Offering Date (the first day of the Offering
Period during which I purchased such Shares) or within one (1) year after the
Purchase Date, I will be treated for Federal Income Tax purposes as having
received ordinary compensation income at the time of such disposition in an
amount equal to the excess of the Fair Market Value of the Shares on the
Purchase Date over the price that I paid for the Shares, regardless of whether I
disposed of the Shares at a price less than their Fair Market Value at the
Purchase Date. The remainder of the gain or loss, if any, recognized on such
disposition will be treated as capital gain or loss.

 

I hereby agree to notify ENB Financial Corp in writing within thirty (30) days
after the date of any such disposition, and I will make adequate provision for
Federal, State or other tax withholding obligations, if any, that arise upon the
disposition of the Common Stock. The Corporation may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Corporation any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by me.

 

8. If I dispose of such Shares at any time after expiration of the two year and
one year holding periods, I understand that I will be treated for federal income
tax purposes as having received compensation income only to be the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price that I paid for
the shares under the option, or (2) 10% of the Fair Market Value of the Shares
on the Offering Date. The remainder of the gain or loss, if any, recognized on
such disposition will be treated as capital gain or loss.

 

I understand that this tax summary is only a summary and is subject to change. I
further understand that I should consult a tax advisor concerning the tax
implications of the purchase and sale of stock under the Plan.

 

9. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 



129

ENB FINANCIAL CORP



 

Employee (Required for participation)   Spouse (Required only if beneficiary is
not spouse)       Name _________________________________   Name
_________________________________ SS #   _________________________________   SS
#   _________________________________ Street _________________________________  
Street _________________________________ City    __________ State ___ Zip
____________   City    __________ State ___ Zip ____________      
______________________________________   
______________________________________  Employee Signature Required   Spouse
Signature       ______________________________________  
______________________________________ Date Signed   Date Signed

 

130

ENB FINANCIAL CORP



 

 

2011 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

I, ___________________________, hereby elect to withdraw my participation in the
ENB Financial Corp 2011 Employee Stock Purchase Plan (the “Plan”). This
withdrawal covers all Contributions and Shares of ENB Financial Corp Common
Stock credited to my account and is effective on the date designated below.

 

I understand that all outstanding cash credited to my account will be paid to me
within ten (10) business days of receipt by the Corporation of this Notice of
Withdrawal and that my option for the current period will automatically
terminate, and that no further Contributions for the purchase of shares can be
made by me during the Offering Period. I understand that my Shares will be
automatically enrolled in the ENB Financial Corp Dividend Reinvestment and Stock
Purchase Plan unless I notify the Plan administrator that I want a stock
certificate and cash for my fractional shares.

 

The undersigned further understands and agrees that he or she shall be eligible
to participate in succeeding offering periods only by delivering to the
Corporation a new Subscription Agreement.

 

Dated:________________ ______________________________   Signature of Employee  
        ______________________________   Social Security Number

 







131



